Citation Nr: 1703939	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left eye disability, to include as secondary to service-connected headaches. 


REPRESENTATION

Veteran represented by:	Marc E. Miller, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1955 to February 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for a left eye disability.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

There is some question in this case as to who currently represents the Veteran.  Prior to certification of the appeal to the Board on March 8, 2013, the Veteran was represented by a Veterans Service Organization (VSO), the Disabled American Veterans (DAV).  On June 5, 2013, the Veteran executed a VA Form 21-22a ("Appointment of Individual as Claimant's Representative") appointing a private attorney as his representative.  The request for a change in representation was received within 90 days from the date of certification and the attorney became the Veteran's representative without limitation and for all claims before VA.  See 38 C.F.R. § 20.1304(a) (2016).  The attorney has continued to work on the Veteran's behalf regarding the appeal for entitlement to service connection for a left eye disability, most recently in a September 2016 communication to VA.  

However, records associated with the Veteran's virtual claims file show that the originating agency has identified the DAV as the Veteran's representative with respect to claims filed by the Veteran in June 2013 and pursued to the present day.  In December 2016, a hearing officer noted that a VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") appointing the DAV as the Veteran's representative was not of record, and a new form was received from the DAV on December 14, 2016.  The December 2016 VA Form 21-22 did not include any limitations to the representation, but was clearly received more than 90 days after certification.  Under 38 C.F.R. § 20.1304(b), if a request for a change in representation is filed more than 90 days after certification, the Board "will not accept a request for a change in representation...except when the appellant demonstrates good cause for the delay."  In this case, neither the appellant nor his attorney nor the DAV filed a motion requesting a change in representation.  In addition, the Board cannot identify any good cause to change the Veteran's representation regarding the claim for entitlement to service connection for a left eye disability.  The Board finds that the attorney identified on the first page of this decision is the Veteran's representative for the purposes of the appeal for entitlement to service connection for a left eye disability.  With respect to the other claims pursued with VA, the DAV is the Veteran's representative.  The Board notes that the Veteran's claims file has been rebuilt and it is possible that some documents are missing from the record; however, it is clear to the Board that the Veteran wishes to keep his attorney as his representative with respect to the single issue currently before the Board.  

The Veteran filed a notice of disagreement (NOD) in June 2015 disagreeing with the denial of several claims in a May 2015 rating decision.  The record does not establish that a statement of the case (SOC) has been issued in response to this disagreement and the Veteran is represented by the DAV with respect to these claims.  As the Veteran has different representation for these claims, the Board declines to accept jurisdiction over them and the claims for an increased rating for headaches, entitlement to service connection for bilateral arm and back disabilities and left leg neuropathy, claims to reopen service connection for a neck disability and right leg neuropathy, and entitlement to a total disability rating due to individual employability (TDIU) are referred to the originating agency for the issuance of a SOC.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Fuch's heterochromic iridocyclitis (FHI) did not clearly and unmistakably exist prior to the Veteran's induction into active duty service in May 1955.

2.  A left eye disability, currently diagnosed as FHI, glaucoma, optic neuropathy, pseudophakia, pseudophakia bullous keratopathy (PBK), and a choroidal nevus, was first demonstrated after service and is not etiologically related to any incident of service, to include the Veteran's exposure to sunlight and ultraviolet (UV) radiation, or a service-connected disability.   


CONCLUSION OF LAW

A left eye disability was not incurred or aggravated during active duty service or by a service-connected disability.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a left eye disability as it was incurred in or aggravated by active duty service.  He testified during the June 2013 hearing that his left eye condition was related to sun and UV exposure associated with his active duty service as a pilot.  In the alternative, he contends that service connection is warranted for a left eye disability as secondary to service-connected headaches.  

The Board will first address the Veteran's contentions regarding service connection on a direct basis.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes the presence of current left eye disabilities.  The Veteran first sought eye treatment at the New York VA Medical Center (VAMC) in May 2001 and was diagnosed with FHI of the left eye.  He has received VAMC treatment for various eye conditions throughout the claims period and his left eye disability progressed to include glaucoma, optic neuropathy, pseudophakia, PBK, and a choroidal nevus; the PBK was diagnosed following the May 2002 extraction of a left eye cataract at a private facility.  These conditions were also confirmed upon VA examination in November 2009 and by a VA medical expert in 2016.

The Board will now turn to the Veteran's specific contentions regarding exposure to sun and UV radiation during active duty service.  The Veteran contends that he served on active duty as a pilot and received frequent and long-term exposure to sun and UV radiation at increased levels at higher altitudes.  He testified in June 2013 that he flew for six months at pilot training school at Stallings Air Base in North Carolina and his sun and UV exposure during this period led to the development or aggravation of a left eye disability. 
 
The Veteran's representative specifically contends that the Veteran's FHI may have pre-existed service and been aggravated by the Veteran's active duty time as a pilot.  The Board must therefore determine whether the presumption of soundness is for application, and if so, whether it has been rebutted.  A Veteran is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's eyes were normal at June 1954 and June 1955 examinations for flying training (provided for enlistment purposes) and no complaints of eye trouble were noted at the examinations.  As no left eye defects were "noted" at enlistment, the presumption of soundness is for application and the Board finds that it is not rebutted as there is no clear and unmistakable evidence that the Veteran's FHI pre-existed active duty.  The Veteran and his representative have stated that the condition may have existed prior to service, but there are no medical records indicating the condition was present before June 1955 and no other competent evidence of a pre-service onset.  The record contains lay statements from the Veteran and his friends and family stating that he had no problems with his eyes prior to service.  Scientific articles submitted by the Veteran state that the etiology of FHI is unclear and VA expert opinions dated in February 2014 and April 2015 also note that the underlying cause of the condition is unknown.  As there is no competent evidence that the condition existed prior to service, to include evidence indicating a genetic or congenital etiology, the Board cannot find that FHI clearly and unmistakably pre-existed the Veteran's enlistment into active duty in May 1955.  The presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board will now determine the nature of the Veteran's in-service injury.  As noted above, the Veteran contends that he was exposed to sunlight and UV radiation while serving as a pilot during active duty.  Personnel records show that the Veteran was stationed at Stalling Air Base from July to September 1955 as a "student officer."  He participated in primary pilot training during this time, but personnel records clearly note that his training was not completed due to a flying deficiency.  The Veteran's military specialty occupation (MOS) on his DD-214 is characterized as a supply officer and the Board notes his testimony in June 2013 that he participated in pilot training for a period of six months.  The Board will resolve any doubt in favor of the Veteran and find that he experienced some degree of sun and UV radiation exposure through his time in pilot training, but cannot conclude that the Veteran experienced "long-term" exposure as characterized and argued by his attorney in numerous statements and at the June 2013 hearing.  

Regarding the third element of service connection, a nexus between the Veteran's left eye disabilities and in-service exposure to sunlight and UV radiation, the Board notes that service records do not indicate such a link.  No chronic eye conditions were identified or treated during service and the Veteran's eyes were normal at the February 1958 separation examination when his distance vision was measured to 20/20.  The Veteran stated in August 2011 that he experienced frequent eye pain and headaches throughout active service after beginning pilot training and sought treatment on several occasions, but service treatment records are entirely negative for eye complaints.  The Veteran complained of headaches twice, but no eye problems were reported or treated.  In July 1955, the Veteran was diagnosed with tension headaches and stated that he experienced similar headaches after the death of his father.  Similarly, in March 1956, he reported feeling unwell for three weeks with headaches, body pain, chills, and nausea.  A physical examination was normal and no eye conditions were identified.  The Veteran testified in June 2013 that his eye problems were not diagnosed during service because he was not seen by a doctor specializing in eye complaints, but this history is at odds with the contents of the service records which do not document any complaints of eye problems.  In fact, the Veteran also specifically denied a history of eye trouble on the February 1958 separation report of medical history.  Thus, service records do not indicate a chronic left eye condition was present or incurred during active service and the Veteran's eyes were normal upon examination for separation in February 1958.

The first competent evidence of a chronic left eye disability dates from after the Veteran's active duty.  The earliest post-service medical records in the claims file date from 2001 when the Veteran began treatment at the New York VAMC.  He was first seen in the eye clinic in May 2001, more than 40 years after discharge, and was diagnosed with FHI.  Later VA treatment records establish that the condition was present for many years before the Veteran's first VA treatment as the Veteran told his VA doctors the condition was first identified in "the 1950s."  There is some uncertainty as to the Veteran's actual first date of diagnosis as he has also reported FHI was initially diagnosed in the 1960s.  Unfortunately, none of the Veteran's post-service medical records dated before 2001 are available.  In any event, it is clear that the FHI was first identified by a private physician within a few years from the Veteran's separation from active service.  His other left eye conditions (including glaucoma, optic neuropathy, and PBK following a cataract extraction), were initially identified after the Veteran began VA treatment decades after active duty service.  None of his treating VA physicians have identified a link between the Veteran's active duty service and any left eye conditions, and while the Veteran contends that his private doctor in the 1960s informed him his corneal degeneration was due to sun and light exposure during service, records of this treatment are not available for review.  

The other competent medical evidence of record also weighs against a finding of service connection.  In a 2016 medical opinion report, a VA expert in ophthalmology opined that the Veteran's complaints of eye pain during service were less likely as not manifestations of or related to the Veteran's left eye disabilities.  The VA expert noted that eye pain is rarely a manifestation of FHI pseudophakia, or glaucoma unless it is accompanied by elevated intraocular pressure and usually eye blurring.  Given the Veteran's normal eyesight and eye examination at the time of his separation from service, the absence of documented complaints of eye pain or vision problems during service, and the lack of any more recent reports of blurriness during service, the Veteran's reported eye pain during service was not a manifestation of his current left eye conditions.  The VA expert also indicated that the Veteran's left eye disabilities are all related to his FHI.  This opinion was well-supported with reference to specific evidence in the claims file and was based on an accurate presentation of the facts, to include the Veteran's statements describing the symptoms he experienced during service.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The record also contains other medical opinions from VA ophthalmologists dated in November 2013, February 2014, and April 2015.  The probative value of these opinions is lessened either due to internal inconsistency, lack of a proper rationale, or failure to utilize the proper legal standard, though the Board notes that none of the VA experts rendered an opinion in support of the claim.  Although the November 2013 medical opinion report includes a statement that "it is at least as likely as not that the Veteran's current left eye disabilities were caused by sun exposure while flying planes in service," this statement appears to be a typographical error or is simply of no probative value, as the rationale provided by the VA expert (that there is no clear medical association between FHI and UV exposure) clearly weighs against a finding of service connection.   Thus, the 2016 VA ophthalmologist's opinion is the only competent probative evidence addressing the etiology of the Veteran's left eye disability and it provides substantial weight against a finding of direct service connection. 

In support of his claim for service connection, the Veteran submitted multiple articles and treatise evidence in July 2014 and September 2015.  The Board finds that this evidence is not very probative and is clearly outweighed by the other evidence against service connection.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The articles submitted by the Veteran's representative do not contain the level of detail or specificity necessary to support the claim for service connection.  The articles note an association between the risk of cataract formation and long-term UV radiation exposure; however, by the Veteran's own testimony, he only participated in pilot training for at most six months during active duty service in 1955.  The scientific studies submitted by the Veteran note an increased prevalence of cataracts in subjects who are employed in work that includes "direct and/or long term prolonged UV exposure" such as civilian airline pilots and watermen along the Chesapeake Bay.  The Board finds that the Veteran's exposure, constituting six months of daily flight training, is not of similar frequency or duration as that indicated by the scientific studies and articles.  As discussed above, the Board acknowledges that the Veteran's flight training involved some amount of sunlight and UV radiation exposure, but cannot conclude that six months of such exposure constitutes "long-term exposure" such as that experienced by the subjects of the scientific studies.  One of the articles submitted in July 2015 also observed the formation of cataracts on the eyes of rats after only 30 days of regular UV radiation exposure, but as stated by the authors of the study, "the rat eye is different from the human eye."  The Board therefore finds that these scientific studies and articles do not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (indicating that medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (stating that "generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  The Board therefore finds that they are clearly outweighed by the competent evidence against the claim, including the 2016 opinion of the VA expert.   

Other articles and studies submitted by the Veteran indicate that the diagnosis of FHI is often delayed as its associated symptoms, including changes to intraocular pressure, vitreous infiltration, floaters, a decrease in visual acuity, and eye discomfort, are not recognized as manifestations of the condition.  This evidence is apparently submitted to support the contention that FHI was present, but undiagnosed, during active duty.  The Board notes that while the Veteran has in recent years reported the onset of eye pain during active duty, his service treatment records are completely negative for any complaints or treatment for eye symptoms, including eye pain, and he specifically denied experiencing any eye problems at the February 1958 separation examination.  In addition, physical examinations of his eyes performed throughout active duty are entirely normal.  The articles and studies submitted by the Veteran establish that FHI is accompanied by demonstrable physical changes of the eye and its functioning.  Similar statements were made by the VA expert in ophthalmology in the 2016 medical opinion report, to include notations that eye pain is not a common manifestation of FHI, but "if the intraocular pressure of the eye is markedly elevated, pain can occur."  The absence of any eye abnormalities on examinations throughout active duty establishes that the symptoms of FHI detailed by the treatise evidence submitted by the Veteran were not present during service.  The probative value of this evidence is therefore reduced.  

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran does not have a left eye disability that is included in the list of chronic diseases under 38 C.F.R. § 3.309(a) and service connection based on a continuity of symptoms is not possible under 38 C.F.R. § 3.303(b).  However, the Veteran's reports of continuous symptoms since service can support an award of service connection under 38 C.F.R. § 3.303(a) or (d).  In an August 2011 statement, the Veteran reported experiencing the onset of eye pain during service and that his eye "deteriorated continuously" since that time.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous eye symptoms since service is not credible.  The Veteran dates the onset of his eye pain to active duty while he was undergoing pilot training in 1956, but service records are wholly negative for complaints or treatment related to the eye.  No chronic eye conditions were identified during service and the Veteran's eyes were normal upon physical examination during service and at separation in February 1958.  He also specifically denied experiencing any eye trouble on the February 1958 report of medical history.  To the extent the Veteran reports that he experienced eye pain continuously throughout service and sought treatment on numerous occasions, these statements are in direct conflict with the contemporaneous medical records.  Additionally, the Board notes that service treatment records document treatment for numerous other conditions, including a cervical strain, upper respiratory infections, a pulled muscle, and nausea and vomiting.  The documentation of these complaints, along with the notable absence of any reports of eye pain given the reported severity of the condition, weighs against the Veteran's credibility.  The Board also observes that the Veteran has only reported experiencing eye pain during and since service in statements to VA for compensation purposes.  He has never provided a similar history to his treating physicians at the VA eye clinic.  The Board finds that the Veteran's reports of continuous eye pain since service are not credible in light of the contents of his medical records both during and after service and the conflict among his own statements and objective findings.  Furthermore, as discussed above, both the VA expert and the scientific articles submitted by the Veteran establish that FHI does not manifest eye pain alone; rather it involves a constellation of symptoms including changes to intraocular pressure and eye blurriness.  The Veteran does not report he experienced these symptoms during service and service records clearly show that his eyes were normal throughout active duty.  The Board therefore finds that the Veteran's reports of continuous eye pain since service are not credible.  

The Board has also considered the statements of the Veteran, his friends, and family connecting his left eye disability to active duty service.  These statements include reports that the Veteran experienced eye problems from the 1960s to the present day.  This evidence is consistent with the Board's finding that FHI was diagnosed within several years of the Veteran's discharge from active duty, but do not establish that a left eye disability was present during military service.  None of the lay persons report that they knew the Veteran during active duty or otherwise have personal knowledge of the state of his eyes at that time.  The Board also notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (noting that lay persons not competent to diagnosis cancer).  Lay persons are competent to report observable symptoms, but their opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

The competent evidence of record is therefore against a nexus between the Veteran's left eye disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

The Board will now turn to whether service connection is warranted for a left eye disability as secondary to service-connected headaches.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his diagnosed left eye conditions are caused or aggravated by service-connected headaches.  There is no competent evidence in support of the claim for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected headaches and the Veteran's diagnosed left eye disability, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  Additionally, the VA expert's 2016 medical opinion report contains clear evidence against secondary service connection.  The VA expert finds that headaches rarely cause or aggravate eye conditions, in fact, it is eye disabilities that cause headaches.  The examiner further notes that while some specific headache disabilities, such as migraines with a transient aura, can lead to eye pain, the specific disabilities present in the Veteran's case are not those found in the literature as caused or aggravated by headaches.  As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's left eye disability was after his separation from active duty service.  In addition, the competent evidence of record weighs against a link between the Veteran's left eye conditions and any exposure to sunlight or UV radiation exposure during service.  The Veteran's reports of a continuity of symptoms since service are also not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed left eye disability and active duty service.  Service connection is also not warranted for a left eye disability as secondary to service-connected headaches.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted in the discussion above, the Board made multiple attempts to secure an adequate medical opinion from a VA expert in ophthalmology.  Opinions dated in November 2013, February 2014, and April 2015 are not adequate, but the most recent opinion received in 2016 is appropriate for rating purposes.  The VA expert's opinion was based on a full review of the claims file, includes reference to specific facts and contentions by the Veteran, and is based on an accurate presentation of the facts in this case.  To the extent the Veteran's representative may argue that the opinion does not fully account for the Veteran's active duty service as a pilot and long-term service exposure to the sun and UV radiation, the Board finds that this characterization of the Veteran's service is not accurate.  The Veteran participated in pilot training school for at most six months at which time he was transferred to different duties.  Personnel records show that he did not serve as a pilot, did not complete pilot training, and was assigned an MOS of a supply officer.  The Board finds that the VA expert fully considered the Veteran's service exposures, correctly cited to the contents of the service records, and took into account the Veteran's lay statements to include his reports of eye pain and headaches during active duty service.  The Board therefore finds that the 2016 VA ophthalmologist's medical opinion report is adequate.  
ORDER

Service connection for a left eye disability, to include as secondary to service-connected headaches, is denied. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


